Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 1 of 16              PageID #:
                                  1861



                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I


   WILLIAM R. HANCOCK, individually              Case No. 13-cv-00198-DKW-WRP
   and as trustee of Hancock and
   Company, Inc.,                                ORDER (1) GRANTING
                                                 DEFENDANT KULANA
                                                 PARTNERS’ SUPPLEMENTAL
                Plaintiff,                       MOTION TO DISMISS; (2)
                                                 GRANTING DEFENDANT
         v.                                      FIDELITY’S SUPPLEMENTAL
                                                 MOTION FOR JUDGMENT ON
   KULANA PARTNERS, LLC, et al.,                 THE PLEADINGS; (3) DENYING
                                                 AS MOOT MOTION TO STRIKE
                                                 JURY DEMAND; AND (4)
                Defendants.                      DISMISSING CASE WITHOUT
                                                 LEAVE TO AMEND


                                   INTRODUCTION

        On January 10, 2014, this Court dismissed Plaintiff’s claims as barred by a

  six-year statute of limitations. At the same time, the Court also noted that

  Plaintiff’s claims were likely further barred by the Rooker-Feldman doctrine and

  res judicata, but did not dismiss the case on those grounds.     Following an appeal

  to the Ninth Circuit Court of Appeals and the answering of certified questions by

  the Supreme Court of Hawai‘i, the January 10, 2014 order was vacated to the

  extent it found Plaintiff’s claims barred by the statute of limitations.

        Subsequently, the Court approved an unopposed request for a stay in order

  to allow the Hawai‘i Supreme Court to rule in a related state court proceeding
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 2 of 16                PageID #:
                                  1862



  involving most of the parties in this case. Now, after a decision by the Hawai‘i

  Supreme Court and a partial lifting of the stay in this case, Defendants have

  supplemented their original Rule 12 motions by asserting defenses raised therein

  but not addressed by the Court in 2014, including Rooker-Feldman, res judicata,

  and failure to state a claim.

        Having reviewed the original and supplemental briefing from all parties, the

  Court finds that this case must be dismissed without leave to amend for various

  reasons. With respect to Defendant Kulana Partners, LLC (Kulana), Plaintiff’s

  claims are barred by res judicata because Plaintiff either did or could have litigated

  its claims in the state court proceeding between Plaintiff and Kulana, and no

  recognized exception applies. As for Defendant Fidelity National Title & Escrow

  of Hawaii Inc. (Fidelity), none of the claims in the Complaint are directed at

  Fidelity, nor could they be in light of the nature of the claims asserted. Therefore,

  as more fully discussed below, Defendants’ supplemental motions, Dkt. Nos. 118,

  119, are GRANTED, and this case is DISMISSED WITHOUT LEAVE TO

  AMEND.

                   RELEVANT PROCEDURAL BACKGROUND

        The parties are undoubtedly more than fully aware of the procedural

  background of not only this case, but also the state court litigation between them

                                            2
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 3 of 16                   PageID #:
                                  1863



  that has proceeded for more than a decade. That history need not be repeated in

  full here. Of particular relevance, the Court points to, inter alia, its own January

  10, 2014 Order setting forth the procedural and factual background up to that point,

  see Dkt. No. 49 at 3-7, and the Hawai‘i Supreme Court’s recent June 29, 2020

  Opinion recounting the procedural and factual background of, in particular, the

  parties’ state court litigation prior and subsequent to this Court’s 2014 Order, see

  Dkt. No. 115-1 at 7-16. The Court also adds the following since the partial lifting

  of the stay on July 24, 2020:

           On August 14, 2020, Fidelity and Kulana each filed supplemental briefing in

  support of their original motion for judgment on the pleadings and motion to

  dismiss, respectively. Dkt. Nos. 118-119. Fidelity asserts that the claims in this

  case should be dismissed because (1) the claims are not directed at Fidelity and/or

  Plaintiff has failed to state a claim against it, (2) the Court should decline to

  exercise jurisdiction under the Declaratory Judgment Act, and (3) collateral

  estoppel/issue preclusion bars Plaintiff’s claims. Dkt. No. 118. Kulana moves

  for dismissal on the following grounds: (1) Rooker-Feldman; 1 (2) res judicata; and

  (3) failure to comply with Federal Rule of Civil Procedure 9(b).




  1Dist.
       of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust Co.,
  263 U.S. 413 (1923).
                                               3
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 4 of 16                PageID #:
                                  1864



        On August 27, 2020, Plaintiff William R. Hancock (Hancock or Plaintiff),

  individually and as trustee of Hancock and Company, Inc. Profit Sharing Trust,

  filed a supplemental opposition to Defendants’ motions. Dkt. No. 120. On

  September 4, 2020, Fidelity and Kulana each filed supplemental reply briefs in

  support of their motions. Dkt. Nos. 121-122. Finally, prior to the imposition of

  the stay in this case, Fidelity filed a motion to strike jury demand. Dkt. No. 103.

  However, due to the subsequent imposition of the stay and only a partial lifting of

  the same, no further briefing has been submitted in connection with that motion.

        This Order now follows.

                              STANDARD OF REVIEW

  I.    Federal Rule of Civil Procedure 12(b)

        Kulana moves for dismissal pursuant to Federal Rules of Civil Procedure

  12(b)(1) and (6). A challenge to the Court’s subject matter jurisdiction is brought

  under Federal Rule of Civil Procedure 12(b)(1). Fed.R.Civ.P. 12(b)(1). When

  presented with an argument under Rule 12(b)(1), “the district court is ordinarily

  free to hear evidence regarding jurisdiction and to rule on that issue prior to trial,

  resolving factual disputes where necessary.” Augustine v. United States, 704 F.2d

  1074, 1077 (9th Cir. 1983). Where the court considers evidence outside the

  pleadings for this purpose, “[n]o presumptive truthfulness attaches to plaintiff’s

                                             4
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 5 of 16                 PageID #:
                                  1865



  allegations, and the existence of disputed material facts will not preclude the trial

  court from evaluating for itself the merits of jurisdictional claims.” Id.

        Rule 12(b)(6) authorizes the dismissal of a complaint that fails “to state a

  claim upon which relief can be granted.” Rule 12(b)(6) is read in conjunction

  with Rule 8(a), which requires “a short and plain statement of the claim showing

  that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). Pursuant to Ashcroft

  v. Iqbal, “[t]o survive a motion to dismiss, a complaint must contain sufficient

  factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

  face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

  544, 570 (2007)). A court “must accept the factual allegations of the complaint as

  true and construe them in the light most favorable to the plaintiff.” Interpipe

  Contracting, Inc. v. Becerra, 898 F.3d 879, 886-887 (9th Cir. 2018) (quotation

  omitted).

        When a complaint fails to state a plausible claim, leave to amend should be

  given when “justice so requires.” Fed.R.Civ.P. 15(a)(2). Justice does not require

  leave to amend when (1) it would prejudice an opposing party, (2) it is sought in

  bad faith, (3) it would produce an undue delay in litigation, (4) it would be futile,

  or (5) there has been repeated failure to cure a deficiency. Abagninin v. AMVAC




                                              5
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 6 of 16              PageID #:
                                  1866



  Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008); AmerisourceBergen Corp. v.

  Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

  II.   Federal Rule of Civil Procedure 12(c)

        Fidelity moves under Federal Rule of Civil Procedure 12(c) for judgment on

  the pleadings. Rule 12(c) provides that, “[a]fter the pleadings are closed…a party

  may move for judgment on the pleadings.” The standard governing a Rule 12(c)

  motion is “functionally identical” to that governing a Rule 12(b)(6) motion.

  United States ex rel. Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054

  n.4 (9th Cir. 2011).

                                     DISCUSSION

        The Court addresses the arguments presented by each of the defendants in

  turn, starting with Kulana’s motion to dismiss.

  I.    Kulana’s Motion to Dismiss

        Kulana contends that Plaintiff’s claims are barred by res judicata. A court

  sitting in diversity, as here, see Compl. at ¶ 6 (Dkt. No. 1), “must apply the res

  judicata law of the state in which it sits.” Costantini v. Trans World Airlines, 681

  F.2d 1199, 1201 (9th Cir. 1982). In Hawai‘i, res judicata (or, as it is also known,

  claim preclusion) “precludes not only the relitigation of claims or defenses that

  were litigated in a previous lawsuit, but also of all claims and defenses that might

                                             6
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 7 of 16                     PageID #:
                                  1867



  have been properly litigated, but were not litigated or decided.” Eastern Savings

  Bank, FSB v. Esteban, 296 P.3d 1062, 1067 (2013) (quotation omitted).

  Ultimately -

         the party asserting claim preclusion has the burden of establishing that
         (1) there was a final judgment on the merits, (2) both parties are the
         same or in privity with the parties in the original suit, and (3) the
         claim presented in the action in question is identical to the one
         decided in the original suit, or to a claim or defense that might have
         been properly litigated in the first action but was not litigated or
         decided.

  Id. at 1068.

         Here, Kulana has met this burden. First, it cannot be disputed that a final

  judgment has now been entered in the state court proceeding between, inter alia,

  Hancock and Kulana−specifically, in the form of the Hawai‘i Supreme Court’s

  June 29, 2020 opinion affirming the judgment of the Intermediate Court of Appeals

  (ICA). See Dkt. No. 115-1. Second, it equally cannot be disputed that both

  Hancock and Kulana were parties to the above-mentioned proceeding and

  judgment. Third, in the above-mentioned state proceeding, Hancock does not

  contest that he, at a minimum, could have litigated the issue of whether the trustee

  deed constituted a forgery, the principal focus of his claims here. 2 Specifically, he




  2Indeed, Hancock's August 2020 supplemental opposition does not address the applicability of
  any of the res judicata elements. See Dkt. No. 120 at 7-10.
                                                7
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 8 of 16                PageID #:
                                  1868



  could have raised that issue as a defense or counterclaim to the cross-claims

  Kulana asserted against him in the state court proceeding regarding whether the

  trustee deed contained an easement over Remnant Three, as he asserted it did. See

  Eastern Savings Bank, 296 P.3d at 1067-68 (citing Restatement (Second) of

  Judgments and explaining that principles of res judicata are reflected in Sections

  18 and 22 of the Restatement); Restatement (Second) of Judgments § 18 cmt. c.

  (explaining that, when a plaintiff brings an action upon a judgment, “the defendant

  cannot avail himself of defenses he might have interposed in the original action,”

  and illustrating this principle as follows: “A brings an action against B on a

  promissory note. B defaults. Judgment is given for A. A brings an action against B

  on the judgment. In this action B is precluded from denying that he executed the

  note and from setting up an affirmative defense such as fraud or illegality.”); id.

  § 22(2) (providing that a defendant may not bring an action on a counterclaim after

  the rendition of judgment in another action if (a) the counterclaim must be

  interposed as a compulsory counterclaim, or (b) “[t]he relationship between the

  counterclaim and the plaintiff’s claim is such that successful prosecution of the

  second action would nullify the initial judgment or would impair rights established

  in the initial action.”); id. § 22 cmt. f. (illustrating the circumstances under which a

  counterclaim would nullify or impair the initial judgment as follows: “A brings an

                                             8
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 9 of 16                       PageID #:
                                  1869



  action against B to quiet title to certain real estate and obtains judgment by default.

  B then brings an action against A to quiet title to the same property, alleging that at

  the time of the first action, B had acquired title to the property by adverse

  possession. The action is precluded.”). Here, by way of either a defense or

  counterclaim that could (and should) have been asserted in the state court

  proceeding between Hancock and Kulana, Hancock now seeks to impair the rights

  of Kulana by having this Court determine that the trustee deed is “VOID….”

  Compl. at 8 (¶ B). 3 This is, simply, something that the foregoing authorities do

  not permit him to do.

         Rather than contesting these now undisputed matters in his supplemental

  opposition, Hancock instead appears to argue that even if the res judicata test has

  been met, two “exceptions” apply. See Dkt. No. 120 at 7-10. More specifically,

  Hancock appears to assert that res judicata does not apply because (1) a “court in

  the first action has expressly reserved the plaintiff’s right to maintain the second

  action[,]” and (2) “reasonable diligence” could not have discovered the

  fraudulently concealed/forged trustee deed in time to make it an issue in the state

  court proceeding. Id. (quotation omitted). Each of these arguments is meritless.




  3Hancock’s supplemental opposition goes so far as to suggest that this Court should “quiet the
  Remnant 3 title once and for all.” Dkt. No. 120 at 10.
                                                 9
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 10 of 16                PageID #:
                                   1870



            First, contrary to Hancock’s belief, the Hawai‘i Supreme Court did not

  reserve, expressly or otherwise, his right to pursue a claim of forgery in this case.

  As an initial matter, Hancock cites not a shred of authority for the proposition that

  a state court, even the highest state court, could, in the absence of certification,

  make a legal ruling that would bind a federal court regarding what claims that

  federal court could consider. Moreover, even if a state court had such authority,

  Hancock misconstrues the language from the Hawai‘i Supreme Court on which he

  relies.

            The Hawai‘i Supreme Court concluded that “claim preclusion” was an issue

  not “properly before” the ICA and, thus, should not have been addressed by the

  ICA. See Dkt. No. 120 at 8-10. Hancock, perhaps understandably, does not

  explain why he believes this language means that res judicata cannot apply here.

  See id. The language Hancock quotes makes one thing clear: the ICA did not need

  to and should not have addressed the issue of claim preclusion. Because this court

  is not the ICA, the issue of res judicata is more than available for application here.

            Second, the “fraudulent concealment” exception, assuming it even exists, is

  not available under the circumstances presented here. As an initial matter, as

  explained above, when applying principles of res judicata in a diversity

  proceeding, the rules of the state in which the district court sits apply. Hancock

                                             10
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 11 of 16              PageID #:
                                   1871



  cites no authority from Hawai‘i supporting the existence of such a fraudulent

  concealment “exception” to res judicata, see Dkt. No. 120 at 7-8, nor has the

  Court’s independent research found any. In addition, even if the Court were to

  look further afield, the Ninth Circuit has also yet to recognize its existence. See

  Costantini, 681 F.2d at 1202 (“We need not decide whether there is a fraudulent

  concealment exception to the law of res judicata because no fraudulent

  concealment has been properly presented.”).

        Beyond the existential uncertainty of the exception, fraudulent concealment

  has not been properly presented here, just as was the case in Costantini. As

  another district court in this Circuit has explained, “[n]ewly discovered evidence

  typically does not prevent the application of res judicata.” Vahora v. Valley

  Diagnostics Lab., Inc., 2020 WL 42242, at *7 (E.D. Cal. Jan. 3, 2020) (citing

  cases). An exception “is when evidence is ‘fraudulently concealed’ by the

  opposing party and the plaintiff ‘diligently attempted to uncover the information

  that he says was concealed.’” Id. (quoting Costantini, 681 F.2d 1202-03). That

  exception is not applicable here since, at best, Hancock only attempts to explain

  how he believes the altered Trustee Deed was concealed by the opposing party.




                                           11
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 12 of 16                       PageID #:
                                   1872



  See Dkt. No. 120 at 8. 4 No attempt is made to even assert, let alone evidence, how

  Hancock has diligently sought to uncover the information allegedly concealed.

  There is good reason for this omission. As this Court explained in its January 10,

  2014 Order, the record clearly reflects that Hancock was more than aware of the

  facts underlying his claims of fraud as far back as 2007 or 2009. Dkt. No. 49 at

  20 (“During the Grinpas trial, Plaintiff testified that the recorded Trustee Deed did

  not convey the disputed easement, and that its omission was a ‘mistake.’ At

  Plaintiff’s deposition taken February 13, 2013, Plaintiff stated that he did not

  realize before he signed the Trustee Deed that it did not reference the easement. In

  response to the question, ‘When did you discover that there was no explicit

  mention of the Grinpas easement [in the Trustee Deed]?’ Plaintiff responded, ‘I

  think when this matter came up in 2007.’” (emphasis in original, citations omitted).

  There is, thus, no basis for the Court to find that Hancock has diligently attempted

  to uncover the information allegedly concealed, whether concealed by Kulana or

  Fidelity.

         In summary, because the claims Hancock asserts here are barred by the

  doctrine of res judicata and no exception to that doctrine applies, Kulana’s


  4To be more precise, no attempt is actually made to contend that Kulana, the proper opposing
  party for purposes of whether res judicata applies here, fraudulently concealed any evidence.
  Instead, Hancock contends that Fidelity, a different opposing party, concealed evidence. See
  Dkt. No. 120 at 8.
                                                12
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 13 of 16                         PageID #:
                                   1873



  supplemental motion to dismiss, Dkt. No. 119, is GRANTED. In addition,

  because these matters cannot be cured by amendment, Hancock’s claims against

  Kulana are DISMISSED WITHOUT LEAVE TO AMEND. 5

  II.    Fidelity’s Motion for Judgment on the Pleadings

         In its supplemental motion for judgment on the pleadings, Fidelity asserts

  that none of the claims in the Complaint are directed at it. This is certainly true,

  and, as with many other arguments, Hancock makes no attempt in his supplemental

  opposition to contend otherwise. 6 Nonetheless, the Court addresses each of the

  three claims in the Complaint in turn.

         In his first claim, Hancock seeks declaratory relief that the trustee deed

  conveying Remnant Three is void. Compl. at ¶ 25. No part of this claim is

  alleged against Fidelity. See id. at ¶¶ 24-25. Nor could this claim be alleged

  against Fidelity, given that Hancock alleges that the trustee deed was conveyed to

  Kulana. In other words, even if the Court were to declare the trustee deed void,




  5Because   the Court grants the supplemental motion to dismiss on the ground of res judicata, the
  Court declines to address any other bases for dismissal raised therein.
  6One argument that Hancock does raise, for the first time, in his supplemental opposition is that

  Fidelity’s motion for judgment on the pleadings should be denied because, as to Fidelity, the
  pleadings are not closed. Dkt. No. 120 at 1. The Court agrees with Fidelity, however, that
  Hancock has waived whether the pleadings are closed as to Fidelity by failing to raise this
  argument in his original opposition to the motion for judgment on the pleadings. See Dkt. No.
  121 at 4-5; see generally Dkt. No. 41.
                                                 13
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 14 of 16                 PageID #:
                                   1874



  such a declaration would only affect Kulana’s ownership of Remnant Three.

  Fidelity's presence in this claim is superfluous.

        In his second claim, Hancock seeks to enjoin Kulana from “uttering” the

  trustee deed in any proceeding or transaction. Compl. at ¶ 30. Again, no part of

  this claim is alleged against Fidelity. See id. at ¶¶ 27-30. In what appears to be

  the “pray[er]” section of the Complaint, though, Hancock also asks for Fidelity to

  be enjoined from uttering the trustee deed. See id. at 8 (¶ C). Assuming, for the

  sake of argument, that this prayer for relief seeks to extend the second claim to

  Fidelity, it too is futile. First, as Fidelity pointed out in its original motion for

  judgment on the pleadings, a claim for injunctive relief is not a standalone claim.

  See Dkt. No. 37-1 at 13; Amina v. WMC Finance Co., 329 F. Supp. 3d 1141, 1166

  (D. Haw. 2018) (“To the extent Plaintiffs seek declaratory and injunctive relief as

  an independent claim, the Court follows the well-settled rule that a claim for such

  relief, standing alone, is not a cause of action.”). Second, when one looks for an

  independent cause of action in the second claim, Hancock only asserts that

  “uttering” the trustee deed should be enjoined. As Fidelity further pointed out in

  its motion for judgment on the pleadings, however, uttering is not a civil claim in

  Hawai‘i. See Dkt. No. 37-1 at 13; Haw. Rev. Stat. § 708-852 (making uttering a

  forged instrument a class C felony). Third, even if “uttering” the trustee deed was

                                             14
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 15 of 16                  PageID #:
                                   1875



  civilly actionable, Hancock only alleges that Kulana uttered the trustee deed in

  another proceeding–a proceeding to which Fidelity was not a party–and makes no

  allegation that Fidelity has uttered or will utter the trustee deed in any future

  proceeding. As such, Fidelity is not a proper target of this claim.

        Much is the same with respect to the third claim. In that claim, Hancock

  alleges that Kulana is trespassing on Remnant Three and should be ejected

  therefrom and made to pay damages. Compl. at ¶¶ 32-35. Unlike the two claims

  discussed above, Fidelity is mentioned twice in this claim. More specifically,

  Hancock asserts as follows: “Due to the extreme and outrageous acts of [Kulana],

  Fidelity and others within their control whose acts are imputed to [Kulana] and

  Fidelity, Hancock is entitled to damages including punitive damages….” Id. at ¶

  35. The problem with the passing mention of Fidelity in this regard is that it is

  unmoored from the underlying claim: one for trespass and ejectment. There is

  simply no basis, conceivable or otherwise, in which Fidelity, a title and escrow

  company, see Compl. at ¶ 3, could be alleged to be in possession of Remnant

  Three or trespassing thereon. It would, thus, be equally impossible to eject

  Fidelity from that property. This claim therefore also improperly targets Fidelity.

        In summary, because none of the claims in the Complaint are directed at

  Fidelity, and amendment to direct the claims at Fidelity would be nonsensical, the

                                             15
Case 1:13-cv-00198-DKW-WRP Document 123 Filed 09/23/20 Page 16 of 16                       PageID #:
                                   1876



  supplemental motion for judgment on the pleadings, Dkt. No. 118, is GRANTED,

  and the claims against Fidelity are DISMISSED WITHOUT LEAVE TO

  AMEND. 7

                                        CONCLUSION

         For the reasons set forth herein, Fidelity’s supplemental motion for judgment

  on the pleadings, Dkt. No. 118, and Kulana’s supplemental motion to dismiss, Dkt.

  No. 119, are GRANTED, and the Complaint, Dkt. No. 1, is DISMISSED

  WITHOUT LEAVE TO AMEND.

         Fidelity’s motion to strike jury demand, Dkt. No. 103, is DENIED AS

  MOOT.

         The Clerk is instructed to enter Judgment in favor of Defendants pursuant to

  this Order.

         IT IS SO ORDERED.

         DATED: September 23, 2020 at Honolulu, Hawai‘i.




  7Because   the Court grants the supplemental motion for judgment on the pleadings for the reasons
  set forth herein, the Court declines to address any other bases for judgment on the pleadings
  raised by Fidelity.
                                                 16
